DETAILED ACTION
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Brett Mangrum, Reg. # 64,783.

The claims are amended as follows:
In the last line of claim 1, “sealing upon detachment” is changed to --sealing responsive to detachment--.

In claim 4, “wherein the fastener is an o-ring.” is changed to --wherein each balloon is connected to the respective tube by an o-ring fastener.--

In the last line of claim 7, “sealing upon detachment” is changed to --sealing responsive to detachment--.

In claim 10, “wherein the fastener is an o-ring.” is changed to --wherein each balloon is connected to the respective tube by an o-ring fastener.--

In the last line of claim 13, “sealing upon detachment” is changed to --sealing responsive to detachment--.

In claim 16, “wherein the fastener is an o-ring.” is changed to --wherein each balloon is connected to the respective tube by an o-ring fastener.--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The closest prior art of record is Boise (US 2008/0121309), Finley (US 2011/0253256), and Saggio (US 2013/0118640).  All of the prior art of record in previously examined related applications has been considered, in accordance with MPEP 904.  Each of claims 1, 7, and 13 define a method which is not obvious from the prior art.  The amendments to claims 1, 7, and 13 clarify that the detachment causes the sealing of the balloon, which is consistent with paragraphs 0028 and 0033 of the specification.  The record includes significant evidence regarding secondary considerations of non-obviousness, including persistent copying and the sale of 40 million units.  Issues which typically undermine evidence of commercial success (see MPEP 716.03) do not appear to be present.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799